Citation Nr: 0842992	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-31 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The veteran had active service from January 1973 to January 
1976, from December 1990 to January 1992 and from March 2003 
to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California.

It is noted that appeals had also been perfected with respect 
to the issue of entitlement to an increased rating for 
bilateral hearing loss, a right shoulder disability and PTSD, 
as well as the issue of entitlement to earlier effective 
dates for assignment of increased ratings for PTSD and the 
right shoulder.  The effective date claims.  However, in a 
February 2008 communication, the veteran withdrew from 
appellate consideration all claims except that for service 
connection for diabetes mellitus.  


FINDING OF FACT

The medical evidence is at least in equipoise in showing that 
diabetes mellitus began during a period of service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this decision, the Board grants service connection for 
diabetes mellitus which represents a complete grant of the 
benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this issue.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2008).  
Diabetes mellitus is included as among the specified chronic 
diseases subject to presumptive service connection. 38 C.F.R. 
§ 3.309(a) (2008).

The veteran's service treatment reports are negative for any 
report of or finding of diabetes mellitus.  A December 1991 
laboratory report recorded an elevated glucose level of 118.  

The veteran separated from his second tour of active duty in 
January 1992.  Following that discharge, a July 1993 medical 
treatment report from the Naval Hospital, San Diego, showed a 
blood sugar level of 155 mg/dl.

Medical treatment reports dated from 1996 to 2002 from Sharp 
Rees-Stealy Medical Group showed a fasting blood glucose 
level of 131 in November 1996.  The records show a diagnosis 
of diabetes mellitus. 

VA medical treatment reports show ongoing evaluation and 
treatment for diabetes mellitus. 

In a March 2003 letter, the veteran's treating VA physician 
stated that he reviewed the veteran's military and prior 
health records to help determine the date of onset of his 
diabetes mellitus.  It was noted that the first record of lab 
tests was dated in December 1991 and included an elevated 
glucose level of 118 as well as a total cholesterol level of 
302 and triglyceride level of 484.  The VA physician stated 
that the pattern of elevated glucose and mixed hyperlipidemia 
strongly suggested that the veteran was near the onset of 
diabetes at that time.  He indicated that it was likely that 
serial fasting blood sugars or an oral glucose tolerance test 
would have made the diagnosis of diabetes that time.  He 
further indicated that the next recorded blood sugar was 
dated in July 1993 with a reading of 155 mg/dl and that a 
diagnosis of diabetes mellitus is a blood sugar level greater 
than 126 mg/dl.  He concluded that the veteran clearly had 
the onset of diabetes by 1993 and more likely than not had 
diabetes as early as 1991. 

On VA examination in June 2004, the examiner reported that 
the veteran's diabetes mellitus type 2 was present at least 
from November 1996 (based on medical report of elevated 
fasting blood glucose level of 131 from Sharp-Reese Stealy 
Medical Group).  The examiner concluded that the veteran may 
have had and more likely than not did have diabetes mellitus 
type 2 prior to the date of diagnosis, but there was no way 
to establish the exact date on this examination.     

The veteran has a current diagnosis of diabetes mellitus.   
Although the VA examiner could not specifically place the 
onset of diabetes mellitus prior to 1996, he felt that most 
likely there was an earlier onset of the disease.  More 
importantly, the veteran's treating VA physician, who also 
reviewed the veteran's medical records, related the onset of 
the diabetes mellitus to a period of active military service.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, an award of service connection is found to be 
warranted here.


ORDER

Service connection for diabetes mellitus is granted.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


